DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the weight average molecular weight/a number average molecular weight” in lines 2-3, which is indefinite because it is unclear because it is unclear if “a number average molecular weight” refers to a number average 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zupancic et al. (WO 2015/073965 A1, cited in IDS).
Regarding claim 1, Zupancic teaches an epoxide terminated polyester resin [0049] that is prepared by reacting a diepoxide with a diacid in the presence of a catalyst [0050], wherein the diepoxide is CHDM-DGE, and the diacid is a polyester resin ([0051], Example 8), wherein the CHDM-DGE is 1,4-cyclohexanedimethanol diglycidyl 
Regarding claim 2, Zupancic teaches that the epoxide terminated polyester resin [0049-0050] has an Mw of 7250 and an Mn of 2300 ([0051], Example 8), wherein the Mw is weight-average molecular weight, and the Mn is number-average molecular weight [0043], which reads on the limitation wherein a weight average molecular weight thereof is 7,250, and the weight average molecular weight/a number average molecular weight is 3.152 as claimed.
Regarding claim 3, Zupancic teaches that the epoxide terminated polyester resin [0049, 0050] is prepared by reacting a diepoxide with a diacid in the presence of a catalyst [0050], wherein the diacid is a polyester resin ([0051], Example 8), wherein the polyester resin has an Mn of 950 and an Mw of 1650 [0045], wherein the Mn is number-average molecular weight, and the Mw is weight-average molecular weight [0043], which reads on the limitation wherein the acid-terminated polyester (B) has a weight average molecular weight of 1,650, and the acid-terminated polyester (B) has the weight average molecular weight/a number average molecular weight of 1.737 as claimed.
Regarding claim 4, Zupancic teaches a mixture of the epoxide terminated polyester and a curing agent ([0056, 0057], Example 29), which reads on an epoxy resin-containing composition, comprising the epoxy resin according to claim 1 and a curing agent as claimed.

Regarding claim 6, Zupancic teaches that the curing agent is PolyPox HO15 ([0057], Example 29), wherein the PolyPox HO15 is a Mannich base curing agent that has an amine value of 375 and an active hydrogen equivalent of 75 [0043], which reads on the limitation wherein the curing agent is on that is an amine compound as claimed.
Regarding claim 7, Zupancic teaches a cured product of the mixture of the epoxide terminated polyester and the curing agent ([0056, 0057], Example 29), which reads on a cured product obtained by curing the epoxy resin-containing composition according to claim 4 as claimed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/           Primary Examiner, Art Unit 1767